150 F.3d 1209
Alan Ray YELLOW HORSE, Special Administrator of the Estateof Frederick Neal Yellow Horse, deceased, Appellant,v.PENNINGTON COUNTY, South Dakota;  Don Holloway, as Sheriffof Pennington County;  Scott Schuft, as Administrator of thePennington County Jail;  Jill West, individually and asCorrections Officer for Pennington County;  Peggy Severson,as Deputy Sheriff of Pennington county, Appellees.
No. 98-2634.
United States Court of Appeals,Eighth Circuit.
July 31, 1998.

1
Appeal from the United States, District Court for the District of South Dakota.

JUDGMENT

2
The court has carefully reviewed the original file of the United States District Court and orders that this appeal be dismissed for lack of jurisdiction because there is no final order disposing of all the claims.